 


109 HR 4989 IH: Electoral Fairness Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4989 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Holt introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Help America Vote Act of 2002 to clarify the treatment of provisional ballots cast in elections for Federal office, to ensure that polling places are adequately staffed and have sufficient equipment, to direct States to issue durable voter registration cards to each individual who registers to vote in elections for Federal office in the State, and for other purposes. 
 
 
1.Short Title; Table of Contents 
(a)Short TitleThis Act may be cited as the Electoral Fairness Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Clarification of Provisional Ballot Rules 
Sec. 101. Uniform standard for treatment of provisional ballots cast at incorrect polling places; no requirement to present additional identification 
Sec. 102. Minimum contents of provisional ballots 
Sec. 103. Treatment of voters who vote after closing of polling places 
Sec. 104. Treatment of ballots after casting 
Sec. 105. Effective date 
Title II—Ensuring Adequate Staff and Equipment at Polling Places 
Sec. 201. Requirements for adequate staff and equipment at polling places 
Sec. 202. Clarification of application of election administration requirements to early voting sites 
Sec. 203. Availability of additional funds to enable States to meet requirements 
Sec. 204. Study of alternative methods for staffing of polling places 
Title III—Promoting Effective Registration of Voters 
Sec. 301. Issuance of durable voter registration cards 
Sec. 302. Notice and review requirements for removal of individuals from official list of eligible voters by reason other than change of residence 
Sec. 303. Contents and treatment of voter registration forms 
Sec. 304. Availability of updated information for registered voters 
Sec. 305. Nonapplicability to certain States 
Sec. 306. Effective date   
IClarification of Provisional Ballot Rules 
101.Uniform Standard For Treatment of Provisional Ballots Cast at Incorrect Polling Places; No Requirement to Present Additional Identification 
(a)Uniform StandardSection 302(a)(4) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is amended to read as follows: 
 
(4) 
(A)The provisional ballot of an individual who is a registered voter in a jurisdiction in a State and who is eligible to vote in an election for Federal office in the State shall be counted as a vote in such an election if the appropriate State or local election official to whom the ballot or voter information is transmitted under paragraph (3)— 
(i)in the case of an election for electors for President or for the office of a Senator, determines that the individual is registered to vote in the State in which the provisional ballot is cast; and 
(ii)in the case of an election for the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress), determines that the individual is registered to vote in the Congressional district in which the provisional ballot is cast. 
(B)Notwithstanding any other provision of law, no individual casting a provisional ballot shall be required to submit identification on or after the date of the election as a condition for the ballot to be counted as a vote in the election, so long as the individual complied with any applicable identification requirements under this Act at the time of casting the provisional ballot (to the extent the individual was required to comply with any such requirements).. 
(b)Safeguards to Prevent Casting of Duplicate Ballots 
(1)Implementation of safeguardsSection 302(a) of such Act (42 U.S.C. 15482(a)) is amended by inserting after paragraph (5) the following new paragraph: 
 
(6)Each State shall implement safeguards to ensure that a provisional ballot cast in an election is not counted as more than one vote in the election and that an individual who casts a provisional ballot which is counted as a vote in an election does not cast any other ballot which is counted as a vote in the election.. 
(2)Adoption of voluntary guidanceSection 311 of such Act (42 U.S.C. 15501) is amended by adding at the end the following new subsection: 
 
(d)Voluntary Guidance Regarding Safeguards to Prevent Casting of Duplicate BallotsNot later than October 1, 2006, the Commission shall adopt voluntary guidance with respect to the safeguards to prevent the casting duplicate ballots by voters casting provisional ballots which are required to be implemented under section 302(a)(6)..  
(c)Declaration of Place of RegistrationSection 302(a) of such Act (42 U.S.C. 15482(a)) is amended— 
(1)in the matter preceding paragraph (1), by striking jurisdiction and inserting State; and 
(2)in paragraph (2)(A), by striking jurisdiction and inserting State.  
102.Minimum Contents of Provisional BallotsSection 302(a)(1) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(1)) is amended by adding at the end the following new sentence: The provisional ballot shall include (at a minimum) all information required for the individual to cast a vote in each election for Federal office held at the polling place.. 
103.Treatment of Voters Who Vote After Closing of Polling PlacesSection 302(c) of the Help America Vote Act of 2002 (42 U.S.C. 15482(c)) is amended to read as follows: 
 
(c)Equal Treatment of Voters Who Vote After the Polls CloseAny individual who votes in an election for Federal office as a result of a Federal or State court order or any other order extending the time established for closing the polls by a State law in effect 10 days before the date of that election shall cast the individual’s ballot for the election in the same manner, and under the same terms and conditions, as any individual who votes in the election during the regular hours for the operation of polling places in the State, including the terms and conditions applicable to individuals permitted to cast provisional ballots under this section.. 
104.Treatment of Ballots After Casting 
(a)Responsibility of Election Official to Notify Individual of Determination of Eligibility of Ballot 
(1)In generalSection 302(a)(5) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(5)) is amended to read as follows: 
 
(5)(A)Not later than 24 hours after determining whether or not the vote of an individual who casts a provisional ballot in an election will be counted in that election under this Act, the appropriate State or local election official shall notify the individual of the determination and (if the determination is made that the vote will not be counted) the reasons for the determination and the individual’s right to challenge the determination under the procedures established under subparagraph (B). 
(B)Each State shall establish procedures, including a free access system (such as a toll-free telephone number or an Internet website), under which an individual who casts a provisional ballot in an election and who is notified by the appropriate State or local election official that the provisional ballot cast by the individual will not be counted as a vote in the election may challenge the determination prior to the final tabulation of ballots in the election. 
(C)In carrying out subparagraph (B), each State shall ensure that, in each jurisdiction of the State, an appropriate State or local election official operates open office hours for at least 8 hours on the day after the date of the election, during which a voter who cast a provisional ballot in the election may contact the official and challenge the determination under the procedures established under subparagraph (B).. 
(2)Conforming AmendmentSection 302(a) of such Act (42 U.S.C. 15482(a)), as amended by section 101(b), is amended in the matter following paragraph (6) by striking The appropriate State or local official and all that follows through paragraph (5)(B).. 
(b)Prohibiting Initiation of Recount or Certification of Results Prior to Review of Provisional Ballots Cast; Standards For Determination of Acceptance of Provisional BallotsSection 302(a) of such Act (42 U.S.C. 15482(a)), as amended by section 101(b), is amended by inserting after paragraph (6) the following new paragraphs: 
 
(7)The chief State election official may not make any determination regarding the applicability of any requirement under State law to conduct a recount of the results of any election for Federal office in the State, or certify the results of any election for Federal office in the State, until all of the votes cast by provisional ballot cast in the election which are to be counted pursuant to this Act have been counted. 
(8)In making a determination as to whether a vote cast by an individual by provisional ballot will be counted in an election, the chief State election official shall review not only the official Statewide list of registered voters but any other information which was submitted by the individual in the process of applying to register to vote.. 
(c)Treatment of Rejected Provisional Ballot as Application For Voter RegistrationSection 302(a) of such Act (42 U.S.C. 15482(a)), as amended by section 101(b) and subsection (b), is amended by inserting after paragraph (8) the following new paragraph: 
 
(9)If a provisional ballot cast by an individual in an election for Federal office is rejected on the ground that the individual is not registered to vote in the election, the ballot shall be treated (for purposes of this Act, the National Voter Registration Act of 1993, and applicable State law) as an application by the individual for voter registration in the appropriate registrar’s jurisdiction with respect to the next election for Federal office held in the jurisdiction, under the same terms and conditions applicable to applications for voter registration under this Act, including section 303(b)(4) (relating to the treatment of incomplete forms)..  
105.Effective DateSection 302(d) of such Act (42 U.S.C. 15482(d)) is amended to read as follows: 
 
(d)Effective Date 
(1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2004. 
(2)Delayed effective date for certain provisionsTo the extent that any provision of this section was amended by the Electoral Fairness Act of 2006, such provision shall apply with respect to the regularly scheduled general election for Federal office held in November 2006 and each succeeding election for Federal office.. 
IIEnsuring Adequate Staff and Equipment at Polling Places 
201.Requirements For Adequate Staff and Equipment at Polling Places 
(a)Requirements 
(1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Requirements For Adequate Staff and Equipment at Polling Places 
(a)Standards For Ensuring Adequate Staffing and Equipment 
(1)In generalEach State shall establish the number and location of polling places used for each election for Federal office held in the State on the date of the election, and the number of check-in stations, poll workers, ballot marking stations, and voting systems assigned to each such polling place on the date of the election, so that to the greatest extent practicable— 
(A)the polling places established within a jurisdiction are equally convenient for and proximate to the registered voters in the jurisdiction and provide poll workers, voters, and individuals waiting to vote with shelter from the elements and protection from excessive heat and cold;  
(B)the maximum waiting time at the polling place is equal for all voters in the State; 
(C)the time spent by any voter at the polling place from the time of arrival at the check-in station until the time of departure after voting does not exceed 1 hour; and 
(D)the maximum number of registered voters assigned to any single polling place on the date of the election (as determined one week prior to the date of the election) does not exceed— 
(i)in the case of a jurisdiction using as its primary voting system a system under which ballots are marked by the voter and are read by a voting device (such as an optical scan or other ballot reading system), 3,000 (except that a greater number shall be permitted at any polling place at which no voter in fact spent more than 1 hour from the time of arrival at the check-in station until the time of departure after voting); or 
(ii)in the case of a jurisdiction using as its primary voting system a system under which voters use a voting device which directly records the votes (such as a direct recording electronic or touch screen system), 1,000. 
(2)Minimum number of voting systems per polling placeIn meeting the requirements of paragraph (1), a State shall ensure that the minimum number of ballot marking stations (where applicable) and, with respect to any jurisdiction in the State which uses electronic voting devices of any type, voting systems used at each polling place within the jurisdiction on the date of the election is not less than the designated minimum applicable under paragraph (3).  
(3)Designated minimum number of voting systemsFor purposes of paragraph (2), the designated minimum number of voting systems used at a polling place within a jurisdiction is— 
(A)in the case of a jurisdiction using as its primary voting system a system under which ballots are marked by the voter and are read by a voting device (such as an optical scan or other ballot reading system)— 
(i)one ballot reading system (together with an ample number of ballots and ballot marking supplies and a sufficient number of secure ballot boxes), with at least one readily available spare ballot reading system for the county in the jurisdiction which uses such a system, and 
(ii)one ballot marking station for every 200 registered voters assigned to the polling place (as determined one week prior to the date of the election); and 
(B)in the case of a jurisdiction using as its primary voting system a system under which voters use a voting device which directly records the votes (such as a direct recording electronic or touch screen system)— 
(i)one system for every 200 registered voters assigned to the polling place (as determined one week prior to the date of the election), with at least one readily available spare of such direct recording electronic or touch screen system available for every 5 polling places within the jurisdiction; and 
(ii)for purposes of ensuring that the State meets the requirement of paragraph (1)(C) regarding the maximum waiting time at the polling place, one amply-supplied paper ballot system (under which ballots may be marked manually and through the use of ballot marking devices which are accessible to individuals with disabilities) for use during any period during which neither the primary system installed at the polling place or any spare system referred to in clause (i) is available. 
(4)Minimum hours of operation 
(A)In generalIn meeting the requirements of paragraph (1), a State shall ensure that each polling place is in operation for not fewer than 12 hours. 
(B)Exception for polling places serving small numbers of votersAt the discretion of the appropriate State or local election official, a polling place may be in operation for fewer than 12 hours if— 
(i)in the case of a polling place at which the voting system used is a system under which ballots are marked by the voter and are read by a voting device (such as an optical scan or other ballot reading system), the polling place serves fewer than 1,000 voters; or 
(ii)in the case of a polling place at which the voting system used is a system under which voters use a voting device which directly records the votes (such as a direct recording electronic or touch screen system), the polling place serves fewer than 200 voters. 
(5)Factors to be consideredIn meeting the requirements of paragraph (1), a State shall take into consideration all relevant factors affecting the time spent by individuals at polling places on the date of the election, including the demographics of the area served by the polling place, the number of individuals with disabilities using the polling place, the number of individuals needing language assistance at the polling place, and increases in the demands placed on equipment and election personnel during peak voting hours. 
(6)Reporting requirementNot later than 7 days after the date of each election for Federal office, the appropriate State or local election official shall publish at the appropriate office of election administration and post on the public Internet site of the official a detailed report setting forth the manner in which each polling place under the official’s jurisdiction complied with the requirements of this subsection. 
(7)No effect on requirements for accessibility for individuals with disabilitiesNothing in this subsection may be construed to repeal, limit, or otherwise affect the requirement under section 301(a)(3) that at least one direct recording electronic voting system or other voting system equipped for individuals with disabilities be available at each polling place. 
(8)No effect on ability of States to use paper ballot systems or systems used prior to 2000Nothing in this subsection may be construed to repeal, limit, or otherwise affect any provision of this Act which permits a State or jurisdiction which used a particular type of voting system in the elections for Federal office held in November 2000 to continue to use such a system, or which permits a State to use any kind of paper ballot voting system.  
(b)Standards For Training and Compensation of Election OfficialsEach State shall establish and operate a program to recruit individuals to serve as election officials at polling places used in elections for Federal office held in the State, and shall— 
(1)ensure that such individuals receive comprehensive training in the administration of elections and the applicable Federal and State election laws; and 
(2)compensate such individuals for their service at a rate designed to recruit highly qualified and dedicated individuals and to compensate them appropriately for their civic participation. 
(c)Effective DateEach State and jurisdiction shall meet the requirements of this section with respect to the regularly scheduled general election for Federal office held in November 2006 and each succeeding election for Federal office.. 
(2)Adoption of voluntary guidanceSection 311 of such Act (42 U.S.C. 15501), as amended by section 101(b)(2), is amended by adding at the end the following new subsection: 
 
(e)Voluntary Guidance Regarding Adequate Staff and Equipment at Polling PlacesNot later than October 1, 2006, the Commission shall adopt voluntary guidance with respect to the requirement to ensure adequate and appropriately-trained staffing at polling places under section 303A..  
(b)Enforcement 
(1)Requirements for adequate staff and equipment at polling placesSection 401 of such Act (42 U.S.C. 15511) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. 
(2)Clarification of availability of private right of actionSection 401 of such Act (42 U.S.C. 15511) is amended— 
(A)by striking The Attorney General and inserting (a) In General; and 
(B)by adding at the end the following new subsections: 
 
(b)Filing of Complaints by Aggrieved Persons 
(1)In generalA person who is aggrieved by a violation of subtitle A of title III which is occurring or which is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. 
(2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with procedures established by the Attorney General that require responses and determinations to be made within the same (or shorter) deadlines which apply to a State under the State-based administrative complaint procedures described in section 402(a)(2). 
(c)Clarification of availability of private right of actionNothing in this section may be construed to prohibit any person from bringing an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III. 
(d)No Effect on State ProceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection.. 
(c)Clerical AmendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303A. Requirements for adequate staff and equipment at polling places. 
202.Clarification of Application of Election Administration Requirements to Early Voting Sites 
(a)In GeneralSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by section 201(a), is amended by inserting after section 303A the following new section: 
 
303B.Clarification of Application of Requirements to Early Voting SitesExcept as may be specifically provided, the uniform and nondiscriminatory election technology and administration requirements of this subtitle which apply with respect to voting in person in elections for Federal office apply with respect to voting in person at each site established by a State or jurisdiction for the casting of ballots in such an election, without regard to whether the ballots are cast on the regularly scheduled date of the election or on an earlier date.. 
(b)Clerical AmendmentThe table of contents of such Act, as amended by section 201(c), is amended by inserting after the item relating to section 303A the following new item: 
 
 
Sec. 303B. Clarification of application of requirements to early voting sites. 
(c)Effective DateThe amendments made by this section shall take effect as if included in the enactment of the Help America Vote Act of 2002. 
203.Availability of Additional Funds to Enable States to Meet RequirementsSection 257(a) of such Act (42 U.S.C. 15407(a)) is amended by adding at the end the following new paragraph: 
 
(4)For fiscal year 2006, $50,000,000, except that any funds provided under the authorization made by this paragraph may be used by a State only to meet the requirements of section 303A.. 
204.Study of Alternative Methods For Staffing of Polling Places 
(a)StudyThe Election Assistance Commission shall conduct a study of the feasibility and desirability of using alternative methods to obtain poll workers and other election officials to staff polling places on the dates of elections, including— 
(1)recruiting secondary school students, other government employees, and employees of private businesses; and 
(2)recruiting individuals who are bilingual. 
(b)ReportNot later than January 1, 2008, the Election Assistance Commission shall submit to the President and Congress a report on the study conducted under subsection (a), and shall include in the report such recommendations for legislative and administrative actions as the Commission considers appropriate. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Election Assistance Commission $2,000,000 to carry out this section.  
IIIPromoting Effective Registration of Voters 
301.Issuance of Durable Voter Registration Cards 
(a)Requiring States to Issue Cards Upon Registration 
(1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by sections 201(a) and 202(a), is amended by inserting after section 303B the following new section: 
 
303C.Issuance of Durable Voter Registration Cards 
(a)Requiring States to Issue Cards Upon Registration 
(1)In generalImmediately upon approving an individual’s completed voter registration application form (or, in the case of an individual in a same-day registration State who submits the form on the date of an election, not later than one week after approving the form), the appropriate State election official shall provide the individual with a durable voter registration card at no charge to the individual which shall serve as proof that the individual is duly registered to vote in elections for Federal office held at the polling place which serves the individual’s address identified on the card.  
(2)Information included on cardThe voter registration card provided to an individual under paragraph (1) shall include the individual’s name and address. 
(b)Payments to States 
(1)Grants to cover costs of issuing cardsThe Commission shall make grants to each eligible State for purposes of assisting the State in meeting the requirement to issue voter registration cards under this section. 
(2)EligibilityA State is eligible to receive a grant under this section if it submits to the Commission (at such time as the Commission may require) an application containing such information and assurances as the Commission may require. 
(3)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2006 and each succeeding fiscal year such sums as may be necessary for grants under this section. 
(c)Same-Day Registration State DefinedIn this section, term same-day registration State means a State in which, under law that is in effect continuously on and after the date of the enactment of the Electoral Fairness Act of 2006, all voters in the State may register to vote at the polling place at the time of voting in a general election for Federal office.. 
(2)Issuance of cards to current registrantsNot later than the expiration of the 3-month period which begins on the date of the enactment of this Act, the appropriate election official of each State shall issue a durable voter registration card under section 303C of the Help America Vote Act of 2002 (as added by paragraph (1)) to each individual who is registered to vote in elections for Federal office in the State as of the expiration of such period. 
(3)Clerical amendmentThe table of contents of such Act, as amended by sections 201(c) and 202(b), is amended by inserting after the item relating to section 303B the following new item: 
 
 
Sec. 303C. Issuance of durable voter registration cards. 
(b)Individuals Producing Cards at Polling Place Deemed Eligible to Cast VotesSection 303 of such Act (42 U.S.C. 15483) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Individuals Producing Voter Registration Cards at Polling Place Deemed Eligible 
(1)Eligibility to cast votes in electionsAn individual whose name does not appear on the official list of individuals eligible to vote in an election for Federal office at a polling place shall be deemed eligible to vote in the election and shall be permitted to vote in the usual manner (rather than by provisional ballot) at the polling place if— 
(A)the individual presents to the appropriate election official at the polling place the durable voter registration card issued to the individual under section 303C; 
(B)the address shown on the voter registration card is an address within the jurisdiction served by the polling place with respect to the election; and 
(C)the individual presents to the official a copy of a current utility bill, bank statement, government check, paycheck, or other current government document that shows the same name and address shown on the voter registration card, or presents a signed affidavit attesting that the individual’s name and address is the same as shown on such card. 
(2)Publication of informationThe chief State election official shall ensure that information regarding the ability of individuals to vote at polling places in accordance with this subsection is included in the voting information publicly posted at polling places under section 302(b) and is posted on a public website maintained by the chief State election official. 
(3)No additional identification requiredNothing in this subsection may be construed to require an individual as a condition of voting at a polling place to present the durable voter registration card issued under section 303C or any other form of identification which is not otherwise required to be presented under this Act. 
(4)No effect on right to cast provisional ballotNothing in this subsection may be construed to affect the right of any individual to cast a provisional ballot under section 302.. 
(c)Use of Card to Meet Identification Requirement For First-Time Voters Who Register by Mail 
(1)Individuals voting in personSection 303(b)(2)(A)(i) of such Act (42 U.S.C. 15483(b)(2)(A)(i)) is amended— 
(A)by striking or at the end of subclause (I); 
(B)by striking the period at the end of subclause (II) and inserting ; or; and 
(C)by adding at the end the following new subclause: 
 
(III)presents to the appropriate State or local election official the durable voter registration card issued to the individual under section 303C.. 
(2)Individuals voting by mailSection 303(b)(2)(A)(ii) of such Act (42 U.S.C. 15483(b)(2)(A)(ii)) is amended— 
(A)by striking or at the end of subclause (I); 
(B)by striking the period at the end of subclause (II) and inserting ; or; and 
(C)by adding at the end the following new subclause: 
 
(III)a copy of the durable voter registration card issued to the individual under section 303C.. 
302.Notice and Review Requirements for Removal of Individuals From Official List of Eligible Voters by Reason Other Than Change of Residence 
(a)In GeneralSection 8 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg—6) is amended— 
(1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection: 
 
(j)Notice and Review Requirements For Removal of Individuals From List of Eligible Voters by Reason Other Than Change of Residence 
(1)Minimum notice prior to removal 
(A)In generalIn addition to any other requirements applicable under this section, a State may not remove a registrant from the official list of eligible voters for an election for Federal office by reason other than death or a change of residence unless the State provides the registrant with a notice of removal meeting the requirements of subparagraph (B) not later than 30 days before the date of the election. 
(B)Requirements for noticeThe notice required under this subparagraph shall be sent by forwardable mail, and shall include the following: 
(i)A statement that the State intends to remove the registrant from the official list of eligible voters for elections for Federal office. 
(ii)A description of the reasons for removal, including (in the case of an individual proposed to be removed by reason of criminal conviction) sufficient identifying information on the criminal conviction alleged to be the basis for removal to enable the registrant to determine whether the registrant was convicted of the offense cited in the notice. 
(iii)A statement that the registrant may obtain a review of the removal from an appropriate State election official in accordance with paragraph (2). 
(iv)A postage pre-paid and pre-addressed envelope and a clear list of contact information for the appropriate State election official that includes a mailing address, telephone number, and fax number. 
(2)Review of decision to remove 
(A)In generalA registrant who receives a notice of removal under paragraph (1) may submit a written request to a designated State election official to withdraw the notice and retain the registrant on the official list of eligible voters, and may include in the request such information and evidence as the registrant considers appropriate to show that the registrant is not subject to removal from the list under State law, including information and evidence showing that the registrant was not convicted of the criminal offense cited in the notice or that the period of ineligibility imposed as the result of a conviction of a criminal offense has expired (in the case of an individual proposed to be removed by reason of criminal conviction). 
(B)Response by StateNot later than 10 days after receiving a request from a registrant under subparagraph (A), the State shall review the information and evidence included and accept or reject the request, and shall notify the registrant in writing of its decision. 
(3)Special rules for removal by reason of death of registrantIn the case of an individual proposed to be removed by reason of death— 
(A)the notice of removal under paragraph (1) shall be addressed to the occupant of the most recent address of the registrant in the records of the appropriate State election official; 
(B)the notice shall include a statement that the occupant should notify the appropriate State election official immediately if the notice of the registrant’s death is in error; 
(C)if the notice of removal was issued in error, the registrant may submit a written request under paragraph (2) to withdraw the notice and retain the registrant on the official list of eligible voters; and 
(D)if the registrant submits such a written request, the State shall notify the registrant of the decision made under paragraph (2)(B) with respect to the request. 
(4)Opportunity to cast provisional ballotAny registrant who receives a notice of removal under paragraph (1) and believes that the removal decision was made in error shall be permitted to cast a provisional ballot in an election for Federal office in accordance with section 302(a) of the Help America Vote Act of 2002, and the vote cast by such a ballot shall be counted in the election (in accordance with the standards and procedures of such section) if it is determined that the removal decision was made in error. 
(5)No expansion of grounds for removalNothing in this subsection may be construed to require or authorize the establishment of any grounds for the removal of a registrant from the official list of eligible voters for an election for Federal office which were not in effect prior to the enactment of this subsection.  . 
(b)Adoption of Voluntary Guidance Regarding Audits of Computerized ListSection 311 of such Act (42 U.S.C. 15501), as amended by sections 101(b)(2) and 201(a)(2), is amended by adding at the end the following new subsection: 
 
(f)Voluntary Guidance Regarding Audits of Computerized ListNot later than October 1, 2006, the Commission shall adopt voluntary guidance with respect to audits of the Statewide computerized voter registration list required to be maintained under section 303 so that each State will be able to ensure that the list reflects an accurate and complete count of all individuals who are validly registered to vote in elections for Federal office in the State and is secure against unauthorized uses..  
(c)Conforming Amendments 
(1)National Voter Registration Act of 1993Section 8 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg—6) is amended— 
(A)in subsection (a)(3)(B), by striking State law, and inserting State law and consistent with the requirements of subsection (j),; 
(B)in subsection (a)(4)(A), by striking the semicolon at the end and inserting and , consistent with the requirements of subsection (j);; 
(C)in the heading for subsection (d), by inserting after Rolls the following: by Reason of Change of Residence; and 
(D)in subsection (i)(2), by inserting after subsection (d)(2) the following: and all persons to whom notices described in subsection (j).  
(2)Help America Vote Act of 2002Section 303(a) of the Help America Vote Act of 2002 (42 U.S.C. 15483(a)) is amended— 
(A)in paragraph (2)(A)(i), by striking and (e) and inserting (e), and (j); and 
(B)in paragraph (4)(B), by striking Safeguards and inserting In addition to meeting the applicable notice and review requirements of section 8 of the National Voter Registration Act of 1993, safeguards. 
(d)Rule of ConstructionNothing in this section or any amendment made by this section may be construed— 
(1)to affect the right of any individual to cast a provisional ballot under section 302(a) of the Help America Vote Act of 2002; or 
(2)to prohibit any State from providing individuals threatened with removal from the official list of eligible voters in the State with greater protections than those required under section 8(j) of the National Voter Registration Act of 1993 (as added by subsection (a)). 
(e)Effective DateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office in November 2006 and each succeeding election for Federal office. 
303.Contents and Treatment of Voter Registration Forms 
(a)Opportunity to Correct Incomplete FormsSection 303(b)(4)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(4)(B)) is amended by striking to answer the question included on the mail voter registration form pursuant to subparagraph (A)(i) and inserting to provide any information required on any voter registration form used by the State under section 6 of the National Voter Registration Act of 1993. 
(b)Completed National Form Deemed Complete For All StatesSection 303(b) of such Act (42 U.S.C. 15483(b)) is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and 
(2)by inserting after paragraph (4) the following new paragraph: 
 
(5)Completed national form deemed complete for all States 
(A)Treatment of completed formIf an applicant for voter registration in a State submits a voter registration application form which contains all of the information required to be provided under the mail voter registration form developed by the Commission under section 9(a)(2) of the National Voter Registration Act of 1993 (whether the form submitted by the applicant is the form developed by the Commission or another form developed and used by the State under section 6(a) of the National Voter Registration Act of 1993), the State may not refuse to register the applicant as a voter on the ground that the applicant failed to complete the form. 
(B)Presumption in favor of registrationIn determining whether applicants meet the requirements for registering to vote in elections for Federal office in a State, State election officials shall act under the presumption that applicants should be registered.. 
304.Availability of Updated Information for Registered Voters 
(a)Requiring States to Make Updated Information Available to Registered VotersSection 303(a)(1) of the Help America Vote Act of 2002 (42 U.S.C. 15483(a)(1)) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (D); and 
(2)by inserting after subparagraph (A) the following new subparagraphs: 
 
(B)Availability of updated version of list online and at polling places 
(i)In generalThe appropriate State or local election official shall ensure that, at each polling place for an election for Federal office and on a public website of the election official of each registrar’s jurisdiction, a list is available which shows— 
(I)all individuals registered to vote in that election at all polling places located in the registrar's jurisdiction, other than any individual who requests that the appropriate official exclude the individual’s name from the list; and 
(II)for each such individual, the polling place at which the individual is registered. 
(ii)Exclusion of addressesThe list required to be made available under clause (i) may not contain the address of any individual. 
(iii)TimingThe appropriate election official shall make the list required to be made available under clause (i)— 
(I)available not later than 72 hours after the applicable deadline under State law for registering to vote in elections for Federal office; or 
(II)in the case of a same-day registration State, available on a weekly basis during the 30-day period which ends on the date of the election. 
(iv)Permitting individuals to opt out of inclusion in publicly-posted listIf an individual requests that the appropriate election official exclude the individual’s name from the publicly posted list under this subparagraph— 
(I)the official shall exclude information relating to the individual from the publicly-posted list; and 
(II)the official shall notify the individual in a private and confidential manner of the polling place to which the individual is assigned in accordance with the timetable provided for making the list available under clause (iii). 
(v)DefinitionsIn this subparagraph— 
(I)the term registrar’s jurisdiction has the meaning given such term in section 8(j) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg-6(j)); and 
(II)the term same-day registration State has the meaning given such term in section 303C(c). 
(C)Notification of changes in assigned polling placeIf an election official assigns an individual to a polling place which is different than the polling place at which the individual was registered to vote under the most recently available version of the list required to be made available under subparagraph (B)(i), the official shall notify the individual of the new polling place immediately upon making the assignment.. 
(b)Conforming AmendmentSection 303(a)(1) of such Act (42 U.S.C. 15481(a)(1)) is amended— 
(1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraph (C); and 
(2)in subparagraph (C), as redesignated by subsection (a), by striking requirement under subparagraph (A) and inserting requirements under subparagraphs (A) and (B).  
305.Nonapplicability to Certain StatesThis title and the amendments made by this title shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. 
306.Effective DateSection 303(e)(2) of the Help America Vote Act of 2002 (42 U.S.C. 15483(e)(2)), as redesignated by section 301(b), is amended— 
(1)in subparagraph (A), by striking Each State and inserting Except as provided in subparagraph (C), each State; 
(2)in subparagraph (B), by striking The provisions and inserting Except as provided in subparagraph (C), the provisions; and 
(3)by adding at the end the following new subparagraph: 
 
(C)Delayed effective date for certain provisionsTo the extent that any provision of subsection (b) was amended by the Electoral Fairness Act of 2006, such provision, as well as subsection (d), shall apply with respect to the regularly scheduled general election for Federal office held in November 2006 and each succeeding election for Federal office..  
 
